DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims that depend directly or indirectly from claims 1 and 18 is/are also rejected due to said dependency.
In regard to claims 1 and 18, the claims recite “…from skin of a person to whom the sweat sensing device is attached”. The phrase should be read as ““…from skin of a person to whom the sweat sensing device is configured to be attached” to avoid improperly defining the apparatus in relation to a living being.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim is/are also rejected due to said dependency.
In regard to claim 18, the claim recites “the at least one sensor”, which lacks of sufficient antecedent basis. It is unclear whether “the at least one sensor” refers to the recited “a plurality of sensors” or it is an additional sensor(s). Clarification is requested by amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson (USPGPUB 2015/0289790). In regard to claim 1, Swenson discloses a system (Figs. 1-12 and associated descriptions) for collecting and analyzing sweat (intended uses which have insufficient patentable weights; It is noted that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02; sweat, Figs. 1-3 and 6-12), comprising: a sweat sensing device having at least one sensor configured to sense one of physiologic information, biologic information, biochemical information, and biometric information, from skin of a person to whom the sweat sensing device is attached (elements 120, 140, 150, and 160, Figs. 1-3 and 6-12 and associated descriptions; [0044]; sensors, [0040] and  [0045-0069]); a wireless transmitter mounted to the sweat sensing device and electrically connected to the at least one sensor (wireless connection, Fig. 1 and associated descriptions; wireless, [0108]); an interactive console configured to produce a real time feedback to an operator of the system (element 180, Fig. 1 and associated descriptions; display, [0008]; [0034]; [0103-0107]; [0115]; [0126-0127]) for collecting and analyzing sweat (intended uses); wherein the interactive console includes a wireless receiver and is in wireless communication with the sweat sensing device (wireless connection, Fig. 1 and associated descriptions; wireless, [0108]); and wherein the interactive console is further configured to receive data from the at least one sensor, display the data received from the at least one sensor (receives and displays pH, CO2 and PCO2 sensor readings based on optical sensing, Figs. 6-12 and associated descriptions; [0034]; [0088]; [0090]; [0108-0109]), adjust an environmental condition based on the sensor data received (caloric information/ results based on sensor readings, Figs. 6-12 and associated descriptions), and display the adjustment to the environmental condition (display, Figs. 8-11 and associated descriptions; display results in block 1222 in Fig. 12 and associated descriptions; It is noted that displaying results on a display adjusts/ changes the environmental conditions such as environmental light/ brightness level).
In regard to claim 2, Swenson discloses the at least one sensor is removably attached to the sweat sensing device, and is removable from the sweat sensing device upon completion of use (disposable device, [0041]).
In regard to claim 3, Swenson discloses the one of physiologic information, biologic information, biochemical information, and biometric information is selected from the group consisting of sweat composition, sweat rate, heart rate, heart rate variability, pulse, pulse arrival time, pulse transit time, pulse wave velocity, respiration rate, respiration rate variability, skin temperature, core temperature, blood pressure, gait, posture, muscle potential, motion, bioimpedance, and stride length ([0040]; [0044]; Fig. 12 and associated descriptions).
In regard to claim 4, Swenson discloses the system for collecting and analyzing sweat is a wearable electronics-enabled microfluidics sensor (EEMS) system (Figs. 1-3 and 12 and associated descriptions; [0109]; sensor(s) with membrane system, claims 7-9).
In regard to claim 5, Swenson discloses the sweat sensing device includes a persistent portion (wearable portion, Figs. 1-3 and 12 and associated descriptions) and a disposable portion removably attached to the persistent portion (Figs. 1-3 and 12 and associated descriptions; [0041]; removable, [0035]; claims 1-4).
In regard to claim 6, Swenson discloses the disposable portion defines a sweat analysis platform (Figs. 1-3 and 12 and associated descriptions; [0041]; removable, [0035]; claims 1-4).
In regard to claim 7, Swenson discloses wherein the disposable portion further includes the at least one sensor, and wherein the disposable portion is removable upon completion of use (Figs. 1-3 and 12 and associated descriptions; [0041]; removable, [0035]; claims 1-4).
In regard to claim 8, Swenson discloses the persistent portion includes plurality of sensors embedded in the persistent portion and configured to sense one or more of the physiologic information, biologic information, biochemical information, and biometric information (Figs. 1-3 and 12 and associated descriptions; [0041]; removable, [0035]; claims 1-4).
In regard to claim 9, Swenson discloses the persistent portion further includes at least one of a microprocessor, a battery, memory, power regulation means, communications means, and energy harvest means embedded in the persistent portion and electrically connected to the plurality of sensors (Figs. 1-3 and 12 and associated descriptions; [0109]; [0115-0120]).
In regard to claim 18, Swenson discloses a system (Figs. 1-12 and associated descriptions) for collecting and analyzing sweat (intended uses which have insufficient patentable weights; It is noted that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02; sweat, Figs. 1-3 and 6-12) comprising: a sweat sensing device (referring to claim 1 above) including a persistent portion and a disposable portion removably attached to the persistent portion (referring to claims 5-8 above); wherein the disposable portion defines a sweat analysis platform (referring to claims 5-8 above); wherein the disposable portion is removable upon completion of use (referring to claims 5-8 above); and wherein the persistent portion includes a plurality of sensors embedded therein and configured to sense one of physiologic information, biologic information, biochemical information, and biometric information, from skin of a person to whom the sweat sensing device is attached (referring to claims 1 and 5-8 above); a wireless transmitter mounted to the sweat sensing device and electrically connected to the at least one sensor (referring to claim 1 above); an interactive console configured to produce a real time feedback to an operator of the system (referring to claim 1 above) for collecting and analyzing sweat (intended use); wherein the interactive console includes a wireless receiver and is in wireless communication with the sweat sensing device (referring to claim 1 above); and wherein the interactive console is further configured to receive data from the at least one sensor (referring to claim 1 above), display the data received from the at least one sensor (referring to claim 1 above), adjust an environmental condition based on the sensor data received (referring to claim 1 above), and display the adjustment to the environmental condition (referring to claim 1 above).
In regard to claim 19, Swenson discloses the persistent portion further includes at least one of a microprocessor, a battery, memory, power regulation means, communications means, and energy harvest means embedded in the persistent portion and electrically connected to the plurality of sensors (referring to claim 9 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson as applied to claims 1-9 and 18-19 above, and further in view of Rogers et al. (USPGPUB 2018/0064377). In regard to claims 11-16, Swenson discloses to measure information from sweat of the user (referring to claim 1 above); at least one sensor is an electronic sensor that measures one of heart rate and body temperature (pulse rate and/or skin temperature, [0040], [0044] and [0120]); and wherein the sweat sensing device simultaneously measures one of electrolyte, metabolite, and toxins in sweat (electrolyte and metabolite, abstract; [0023-0024]; [0040]); the at least one sensor is an electronic sensor that measures one of electromyography and motion (accelerometer, [008-0010]; activity level, [0030]); the sweat sensing device simultaneously measures one of glucose concentration and lactate concentration in sweat (glucose, [0040] and [0045]) but does not specifically the sweat sensing device simultaneously captures sweat in a microfluidic channel formed therein; the sweat sensing device simultaneously measures one of instantaneous sweat rate and average sweat rate in sweat captured in a microfluidic channel formed in the sweat sensing device; the sweat sensing device simultaneously measures one of electrolyte, metabolite, and toxins in sweat captured in a microfluidic channel formed in the sweat sensing device; wherein the sweat sensing device simultaneously measures one of instantaneous sweat rate and average sweat rate in sweat captured in a microfluidic channel formed in the sweat sensing device.
 	Rogers teaches a wearable device (Figs. 1-40 and associated descriptions) comprises a microfluidic channel formed in the wearable sweat sensing device for sweat capturing/ collecting (sweat, [0004]; element 60 with at least one microfluidic channel 62, Figs. 1-4 and associated descriptions; [0201] ), analyzing sweat rate, sweat volume and sweat composition by optical sensing ([0006]) and detecting pH, glucose and lactate by optical sensing (Fig. 3 and associated descriptions; [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Swenson) to incorporate the microfluidic channel/ configuration formed in the wearable sweat sensing device as taught by Rogers, since both systems are sweat measuring devices and one of ordinary skill in the art would have recognized that sweat rate, sweat volume and sweat composition and pH, glucose and lactate of sweat can be obtained/ sensed based on the microfluidic channel/ configuration (see Rogers). The rationale would have been to obtain more information of and/or from sweat. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swenson as applied to claims 1-9 and 18-19 above, and further in view of Kruger et al. (USPGPUB 2017/0232294). In regard to claim 17, Swenson discloses the interactive console is a smart watch or smart phone ([0008]; [0034]; claim 15) but does not specifically discloses the interactive console is connected to a cloud server and transmits the data received from the at least one sensor to the cloud server.
Kruger teaches a system comprises a smart watch/ fitness band and a smart device is connected to a cloud server (elements 110, 115, 120, 200, 215, and 220, Figs. 1-2 and associated descriptions; [0033]; [0035]) which sends sensor and user data to a cloud server for further processing and analysis ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Swenson) to incorporate the function of connecting to a cloud server and transmits the data received from the sensor of the wearable device to the cloud server as taught by Kruger, since both systems are wearable device having one or more sensors and one of ordinary skill in the art would have recognized that sensed data of the user can be transmit to a cloud server for remote processing and analysis (see Kruger). The rationale would have been to further processing and analysis the sensed data.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791